Citation Nr: 0408534	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for Hodgkin's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1992 to August 1993.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  In May 1999 
and July 2003, the Board remanded this matter to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate review.


FINDING OF FACT

The veteran's Hodgkin's disease is a symptomatic, and without 
residuals or sequelae.


CONCLUSION OF LAW

A compensable rating for Hodgkin's disease is not warranted.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.117, Diagnostic Code 
(Code) 7709 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran was informed of the evidence needed to 
substantiate his claim by the November 1995 rating decision, 
the March 1996 Statement of the Case (SOC), the May 1997, 
November 1997, and October 2002 Supplemental Statements of 
the Case (SSOCs), the May 1999 and July 2003 Board remands, 
and an August 2003 letter from the RO.  In these documents, 
he was informed of the basis for the denial of his claim, of 
the type of evidence that was needed to substantiate the 
claim, and of all regulations pertinent to the claim.  He was 
specifically advised of the provisions of the VCAA, including 
which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the present case, the initial AOJ decision was 
made several years prior to the enactment of the VCAA; 
therefore, a VCAA notice would have been impossible at the 
time of the initial AOJ decision.  

The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless error.  While the notice was not 
provided prior to the first AOJ adjudication of the claim, it 
was provided prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the case was readjudicated and a SSOC was 
provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.

In addition, Pelegrini included language that stated, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In a recent precedent opinion, 
the VA General Counsel found that the Court's statements 
regarding this new element of the notice requirement were 
obiter dictum and not binding on the VA.  Rather, 38 U.S.C.A. 
§ 5103(a) does not require the VA to seek evidence from a 
claimant other than that identified by the VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the 
veteran cumulatively had the same effect, i.e., that he must 
provide all pertinent evidence in his possession.

The Board recognizes that the veteran has not received recent 
correspondence from the RO because he has failed to maintain 
a current address or contact with the RO.  Documentation in 
the claims file indicates that the RO has been unable to 
locate the veteran and that the local telephone directory, 
the veteran's representative, the VA Medical Center, and the 
Social Security Administration do not have his current 
address.  Hence, the Board finds that further attempts to 
contact him would be futile.  

As to the duty to assist, the RO considered the pertinent 
Naval Hospital and VA medical records, as well as a VA 
medical examination and several evaluations performed by the 
Department of the Navy.  The veteran did not request a 
personal hearing, and identified no additional sources of 
medical treatment.  The RO has fulfilled its duty to assist 
him; no further action is necessary to comply with the VCAA.  

The veteran believes that his Hodgkin's disease is more 
disabling than currently evaluated by the RO.  Disability 
ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In the November 1995 rating decision, the RO granted service 
connection for Hodgkin's disease and assigned a 
noncompensable rating.  The veteran disagreed with this 
initial rating and the current appeal ensued.  When the 
initial rating assigned is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity from the effective date of service 
connection through the present.  It is not only the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A Navy Physical Evaluation Board found the veteran to be 
unfit for duty in June 1993 due to Stage II-B nodular 
sclerosing Hodgkin's disease and thymic hyperplasia post 
chemotherapy.  The veteran was placed on the temporary 
disability retired list (TDRL).  Hodgkin's disease had been 
diagnosed in April 1992.  The clinical reports for the period 
from January 1993 through October 1993 state that the veteran 
had no clinical signs of recurrent disease, and was believed 
to be in complete remission.

Clinical records and CT scans from the Naval Hospital dated 
October 1993 through September 1995 identify no symptoms 
related to Hodgkin's disease or evidence of recurrent 
disease.  In January 1995, a Gallium scan revealed no 
findings suggestive of recurrent Hodgkin's disease.  
Likewise, VA clinical records dated September 1993 through 
December 1994 reveal no symptoms related to Hodgkin's disease 
and show complete remission of the disease.

A March 1995 examination by the Navy Physical Evaluation 
Board revealed that the veteran had no current Hodgkin's 
symptoms and his physical status remained unchanged; however, 
he was maintained on TDRL.  On September 1995 VA examination, 
the veteran reported no current medications and no complaints 
of fever, fatigue, sweat, or loss of weight.  He was in 
complete remission of the Hodgkin's disease after 
chemotherapy.  Objective findings were negative, including 
for lymph gland enlargement.  The diagnosis was nodular 
sclerosing Hodgkin's disease, stage II-B; status post 
chemotherapy completed in October 1992, in complete 
remission, asymptomatic; and rebound thymic hyperplasia.

A Navy Physical Evaluation Board decision issued in November 
1997 found that the veteran's disability had not stabilized 
at a permanent rate and retained him on TDRL.  The decision 
included no associated medical findings.  In March 1999, a 
Navy Physical Evaluation Board observed that the veteran had 
not been evaluated since 1995.  He had no current symptoms, 
and objective findings were negative.  It was noted that the 
veteran was 6 1/2 years status post chemotherapy and that he 
had been followed long enough to be considered cured.  He had 
no side effects or sequelae from the Hodgkin's disease or its 
treatment.  It was recommended that he be released from TDRL.  
In May 1999, a Navy Physical Evaluation Board determined that 
the veteran was fit to return from temporary retirement.

The veteran's Hodgkin's disease has been assigned a 
noncompensable schedular rating pursuant to 38 C.F.R. 
§ 4.117, Code 7709.  While this appeal was pending, the 
applicable rating criteria for hemic and lymphatic 
disabilities were revised effective October 23, 1995.  See 60 
Fed. Reg. 49,225 (1995).  

Under the criteria in effect prior to October 23, 1995, a 100 
percent rating was warranted for one year following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure.  A 60 percent rating was 
warranted if there was evidence of general muscular weakness 
with loss of weight and chronic anemia, or secondary pressure 
symptoms such as marked dyspnea, edema with pains and 
weakness of extremity, or other evidence of severe impairment 
of general health.  A 30 percent rating for Hodgkin's disease 
was warranted when symptoms included occasional low grade 
fever, mild anemia, fatigability, or pruritus.  A note to 
Code 7709 specified that if, following that year, was no 
local recurrence or invasion of other organs, the rating was 
to be made on residuals.  38 C.F.R. § 4.117, Code 7709 
(1995).

The current criteria for evaluating Hodgkin's disease provide 
that a 100 percent rating is assigned for active disease or 
during a treatment phase.  A note to Code 7709 provides that 
the 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate rating shall be determined by 
a mandatory VA examination.  Any change in rating based on 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the disability is to be rated 
on the residuals.  38 C.F.R. § 4.117, Code 7709 (2003).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
compensable rating for Hodgkin's disease under either the 
former or the revised criteria.  The medical evidence is 
completely devoid of any recurrence of the Hodgkin's disease 
and the veteran is asymptomatic for residuals of the disease, 
which has been in complete remission since 1993.  In the 
complete absence of any symptoms or disability related to the 
Hodgkin's disease, a compensable rating must be denied.

The veteran is advised that he may reopen his claim at any 
time should his disability recur or become symptomatic.  He 
is also notified that where evidence requested in connection 
with a claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  See 38 C.F.R. § 3.158.


ORDER

A compensable rating for Hodgkin's disease is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



